Citation Nr: 0515574	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
February 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in January 2005.  A 
transcript (T) of that hearing is associated with the claims 
file.  

The record shows that the Board issued a decision in 
September 1999 that denied the veteran's claim of service 
connection for a low back disorder as not well grounded.  
Under § 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA) a claim denied or dismissed as not well-grounded 
shall, on the request of the claimant or on "the Secretary's 
own motion," be readjudicated as if the denial or dismissal 
had not been made provided that the denial was one that 
became final during the period beginning on July 14, 1999, 
and ending on the date of enactment of the VCAA (November 9, 
2000).  In VAOPGCPREC 3-2001, the General Counsel held, among 
other things, that "[s]upervisory or adjudicative personnel 
of VA's Veterans Benefits Administration are authorized to 
initiate such readjudication on behalf of the Secretary, and 
other VA organizational elements, such as the Board of 
Veterans' Appeals ... may refer to VBA cases involving those 
finally decided claims."  The RO action in June 2002 may be 
construed as an action contemplated under § 7 of the VCAA and 
the claim may be considered without regard to finality of the 
prior Board decision in this matter.


FINDING OF FACT

The competent and probative medical evidence establishes that 
chronic low back disability, claimed as low back strain, is 
not linked to active service on any basis. 


CONCLUSION OF LAW

Chronic low back disability, claimed as low back strain, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO construed the receipt of a 
private treatment report in June 2002 as a claim for service 
connection.  As noted previously the Board finds it 
reasonable to construe the RO procedure as a de novo review 
of the previously denied claim as provided for under § 7 of 
the VCAA.  The January 2003 rating decision, and the April 
2003 Statement of the Case (SOC) cite or refer to applicable 
law and regulations and explain why the RO denied the claim 
of entitlement to service connection for a low back 
disability, claimed as low back strain.  The April 2003 SOC 
set forth the applicable regulations for consideration on the 
merits.  

In addition, in June 2002 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  The letter 
explained that the RO would help him obtain evidence such as 
medical records, employment records, or records from Federal 
agencies if he furnished enough information to enable VA to 
request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  The RO attempted to locate additional records.  In 
addition, the RO sent the veteran a follow-up duty to assist 
letter in September 2002 advising him that certain evidence 
he identified had been requested but that no reply had been 
received.  The RO was merely complying with the directive of 
the VCAA notice and duty to assist obligations.  The RO has 
made efforts to obtain information on the veteran's behalf 
and at this point there does not appear to be a reasonable 
probability that any relevant records, not otherwise 
accounted for in the claims file, are likely to be obtained.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the de 
novo AOJ decision was made after November 9, 2000, the date 
the VCAA was enacted.  In fact it was made in January 2003 
well after the VCAA notice letter issued in June 2002.  Thus 
there is no timing deficiency in the issuance of the notice.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The veteran has been afforded numerous 
opportunities to submit additional evidence.  

In this case, the VCAA notice letter that was provided 
to the appellant fully notified him of the need to give 
to VA any evidence pertaining to the claim.  Moreover, 
the SOC also discussed the evidence requirements that 
apply to the claim at issue.  The instructions 
regarding the need to submit the specified evidence is 
the substantial equivalent of an explicit request that 
he submit any evidence that he had in his possession.  
Thus, the Board finds that in the context of the entire 
record the content requirements of a VCAA notice have 
been satisfied and that any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005) holding in part that a 
complying notice need not necessarily use the exact 
language of the regulation so long as that notice 
properly conveys to a claimant the essence of the 
regulation.  Prejudice would exist only if the claimant 
had evidence in his possession, not previously 
submitted, that is of the type that should be 
considered by the Secretary in assessing his claim, 
such as a nexus medical opinion.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained or referenced in the record.  The veteran has 
been afforded a contemporaneous VA examination to provide 
information regarding the etiology of his present low back 
disability and to obtain the requisite medical opinion.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  




Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates that in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has a 
low back disability.  A June 1995 VA examination report 
diagnosed lumbar strain while the most recent VA examination 
of record, in November 2002, diagnosed mild L5 radiculopathy 
of the lumbar spine.  Hickson element (1) has therefore been 
met.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records 
indicate that he was treated for back pain in April 1963, and 
again in July and August 1995 following an automobile 
accident; the diagnosis at that time was low back strain.  
Although the February 1966 separation examination showed a 
normal spine, Hickson element (2) is satisfied, insofar as 
the service medical records confirm that the veteran received 
treatment for low back pain in service.  

With respect to Hickson element (3), medical nexus, there is 
of record no competent medical opinion which serves to link 
the veteran's claimed low back disability to his military 
service.  The first post-service evidence of back pain is 
dated in May 1981, over 15 years after military service.  
Thereafter, medical records from Dr. P.C.M. dated between 
1984 and 1997 reflect treatment of the veteran for back 
pain/symptomatology secondary to a work-related accident that 
occurred in July 1984.  A June 1995 VA examination report 
noted that the veteran injured his back while lifting in 
1963; however, he did not provide a nexus opinion between the 
veteran's in-service and his currently diagnosed lumbar 
strain.  Nexus opinions were also not offered in conjunction 
with VA examinations in October 1999 and December 1999.  

The Board notes that the only nexus opinion of record is that 
of the November 2002 VA examiner, which is unfavorable to the 
veteran.  After reviewing the claims file, the VA examiner 
opined that given that there were no objective findings as 
far as atrophy or weakness it was less likely than not that 
the veteran's low back disability, diagnosed as mild L5 
radiculopathy of the lumbar spine, was related to any 
service-connected injury from the early 1960s.  As the record 
is totally devoid of any competent medical opinion relating 
current low back disability to service, Hickson element (3) 
is not met.  

The only evidence which serves to connect the veteran's low 
back disability with his service are statements of the 
veteran himself.  The veteran has speculated that his current 
back problems are related to his military service.  It is now 
well settled, however, that laypersons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2004) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as nexus are accordingly lacking in 
probative value.  

The Board is aware that the veteran testified that a 
physician told him that an old injury was responsible for his 
lumbar arthritis.  See January 2005 hearing transcript, page 
8.  The CAVC has found that "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, while the veteran's 
testimony at the January 2005 hearing was credible, the 
veteran's report of what was told to him by a doctor may not 
constitute competent medical evidence to establish a nexus 
between the diagnosed low back disability and service.  

Accordingly, the Board finds that Hickson element (3) has not 
been met.  For the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for low back 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a low back disability, 
claimed as low back strain is denied.



	                        
____________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


